  Case: 5:20-cv-00498-HRW Doc #: 6 Filed: 01/04/21 Page: 1 of 3 - Page ID#: 41




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

 SCOTT DOUMAS,                             )
                                           )
       Petitioner,                         )       Civil No. 5:20-498-HRW
                                           )
 v.                                        )
                                           )
 FRANCISCO QUINTANA,                       )    MEMORANDUM OPINION
                                           )        AND ORDER
       Respondent.                         )

                               *** *** *** ***

      Scott Doumas is an inmate at the Federal Medical Center (FMC) in Lexington,

Kentucky. Proceeding without an attorney, Doumas recently filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. No. 1]. While Doumas’s

submission is difficult to follow, at bottom, he suggests that the Bureau of Prisons

(BOP) has run afoul of the First Step Act, which was enacted in December 2018, as

well as other provisions of federal law, by improperly calculating his release date.

(See id.). Doumas’s petition is now before the Court on initial screening pursuant to

28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons, 419 F. App’x 544,

545 (6th Cir. 2011).

      The Court has fully reviewed Doumas’s petition, but it will deny his request

for habeas relief at this time. That is because Doumas has not yet fully exhausted

his administrative remedies regarding the matter raised in his petition, as required
                                         1
    Case: 5:20-cv-00498-HRW Doc #: 6 Filed: 01/04/21 Page: 2 of 3 - Page ID#: 42




before seeking § 2241 habeas relief. See Luedtke v. Berkebile, 704 F.3d 465, 466

(6th Cir. 2013). Indeed, Doumas makes it clear that he only communicated about

the issue with his case manager and certain officials at FMC – Lexington, such as

the Warden via a BP-8 Form recently completed in September 2020. [See D. E. No.

1-1 at 3-5, 7, 9-10; D. E. No. 1-8). But that does not constitute full exhaustion,

despite Doumas’s suggestion otherwise. [See D.E. No. 1-1 at 9-10].

        Under the law, there is a multi-tiered administrative grievance process within

the BOP. If a matter cannot be resolved informally via the BP-8 Form, the prisoner

must file an Administrative Remedy Request Form (BP-9 Form) with the Warden,

who has 20 days to respond. If the prisoner is not satisfied with the Warden’s

response, he may use a BP-10 Form to appeal to the applicable Regional Director,

who has 30 days to respond. If the prisoner is not satisfied with the Regional

Director’s response, he may use a BP-11 Form to appeal to the General Counsel, who

has 40 days to respond. See 28 C.F.R. §§ 542.14, 542.15, and 542.18. Once the

prisoner has fully exhausted his administrative remedies, he may then file an action

in federal court.

        Here, it is clear from Doumas’s submission that he has not yet fully completed

the BOP’s administrative grievance process. 1 And while Doumas repeatedly claims

1
  Doumas does say at one point that the Warden “ignored” his BP-8 Form “even though I have
exhausted my administrative remedies.” [D. E. No. 1-1 at 10]. But, as the Court has pointed out,
the exhaustion process starts with the BP-8 Form; it does not end with it. And even if Doumas is
                                               2
  Case: 5:20-cv-00498-HRW Doc #: 6 Filed: 01/04/21 Page: 3 of 3 - Page ID#: 43




that the grievance/administrative remedy process is “not applicable” to him [see D.

E. No. 1 at 2-3] and that his petition “is exempt from exhaustion requirements” [see

D. E. No. 1-1 at 10], he cites no binding legal authority that supports this position. If

anything, this Court has recently made it clear that full administrative exhaustion is

required, including in cases involving sentence-calculation claims and the First Step

Act. See Travis v. Beard, No. 0:20-cv-145-HRW, at Doc. #4 (E.D. Ky. Dec. 2, 2020).

Therefore, the Court will deny Doumas’s petition at this time.

       Accordingly, it is ORDERED as follows:

       1. Doumas’s current petition for a writ of habeas corpus pursuant to 28 U.S.C.

           § 2241 [D. E. No. 1] is DENIED without prejudice to his right to file a new

           action once he has fully exhausted his administrative remedies.

       2. All pending motions are DENIED as moot.

       3. This action is STRICKEN from the Court’s docket.

       4. The Court will enter a corresponding Judgment.

       This 4th day of January, 2021.




correct that the Warden failed to respond to his BP-8 Form, that would simply amount to “a denial
at that level,” 28 C.F.R. § 542.18, meaning that Doumas should proceed to the next steps in the
administrative exhaustion process (i.e., the BP-9 Form, then the BP-10 Form, and so on).
                                               3
